Citation Nr: 0112576	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-07 277	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs 
	Bureau for Veterans Affairs and 
Assistance


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  He died on March [redacted], 1999, and the appellant is his 
widow.  This appeal arises from an October 1999 rating 
decision, which denied service connection for the cause of 
the veteran's death.  


REMAND

At the time of the veteran's death, service connection was in 
effect for his post-traumatic stress disorder (PTSD), which 
was rated 100 percent disabling, from August 14, 1997.  

The evidence of record includes the veteran's death 
certificate, which shows that he died at Chambersburg 
Hospital, in Chambersburg, Pennsylvania (Chambersburg 
Hospital).  The death certificate contains an entry to be 
checked in cases in which the decedent was a hospital 
emergency room patient or outpatient at the time of his 
demise, and this block is checked on the veteran's death 
certificate.  The physician who signed the death certificate 
was Timothy P. Walsh, M.D., and the death certificate 
indicates that an autopsy was performed.  Given the death 
certificate's notations, the autopsy report and the medical 
records reflecting treatment immediately prior to the 
veteran's death must be obtained for association with the 
claims folder.  

The death certificate lists the immediate cause of the 
veteran's death as ventricular fibrillation, due to, or as a 
result of arteriosclerotic coronary artery disease.  In a 
letter dated in October 1999, Dr. Walsh stated that he was 
well-acquainted with the veteran's cardiovascular history.  
Dr. Walsh added that the veteran had a several year history 
of ischemic heart disease, and he had had a heart attack in 
approximately December 1993.  Dr. Walsh opined that it was 
likely that the veteran's chronic anxieties aggravated his 
severe coronary artery disease.  

In a statement of the case, issued in February 2000, the RO 
referred to 38 C.F.R. § 3.312.  Pursuant to 38 C.F.R. 
§ 3.312, the death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2000).  

In the statement of the case, the RO concluded, in effect, 
that Dr. Walsh's statement did not directly address a 
relationship between the veteran's service-connected PTSD and 
his death, and his opinion that the veteran's chronic 
anxieties aggravated the veteran's heart disorder was 
insufficient to meet the cause of death requirements set 
forth in 38 C.F.R. § 3.312.  

A memorandum, dated in September 1996, from the acting 
director of VA's Compensation and Pension Service, was 
thereafter associated with the claims folder.  The memorandum 
stated that, when VA's Veterans Health Administration (VHA) 
was consulted about the possible relationship between PTSD or 
stress and cardiovascular disorders, VHA replied that, while 
physiological responses to acute stressful events were well-
documented, the long-term effects of stress in the etiology 
of vascular disorders were not well-documented, and were 
still under investigation.  According to the memorandum, VHA 
has further stated that the exact nature of the relationship 
of PTSD to cardiovascular disorders and the mechanisms 
involved remains under investigation.  

In a written statement, dated in May 2000, the appellant 
cited two articles, which she asserted supported her 
contention that the veteran's service-connected PTSD was 
causally linked to his death.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in connection with their claims.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims Assistant 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Accordingly, the claim of service connection for the cause of 
the veteran's death is REMANDED to the RO for the following:  

1.  The RO should contact the appellant 
and ascertain all medical facilities 
where the veteran received treatment for 
coronary artery disease since his 
discharge from service.  Thereafter, the 
records of the medical treatment 
identified, the terminal medical care 
records, and the autopsy report should be 
associated with the claims folder.  

2.  After the foregoing development is 
completed, the claims folder, including a 
copy of this remand, should be forwarded 
to a VA cardiologist for review.  The 
cardiologist must furnish an opinion in 
response to the following questions:  (a) 
Is it at least as likely as not that 
coronary artery disease developed during 
the veteran's service?  (b) Is it at 
least as likely as not that coronary 
artery disease developed during the first 
year following the veteran's service?  
(c) Is it at least as likely as not that 
coronary artery disease is otherwise 
related to the veteran's service?  (d) Is 
it at least as likely as not that PTSD 
caused or aggravated coronary artery 
disease during the veteran's lifetime?  
(e) Is it at least as likely as not that 
PTSD aided or lent assistance to the 
production of the veteran's death?  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals




